The first exception in the petition was not pressed. *Page 190 
We think the second exception must be overruled. The fact that the plaintiff's intestate was engaged in the work of his ordinary calling at the time of the accident, and that it was on Sunday, do not constitute a defence to the action, since the labor on Sunday was not the immediate and proximate cause of the accident. Baldwin v. Barney, 12 R.I. 392.
Petition for new trial denied and dismissed, and case remitted to the Common Pleas Division with direction to enter judgment upon the verdict.